              Case 1:17-cv-06221-KPF Document 462 Filed 08/16/21 Page 1 of 1



        quinn emanuel trial lawyers | new york




                                                                        MEMO ENDORSED
    August 13, 2021

    VIA ECF

    The Honorable Katherine Polk Failla
    Thurgood Marshall United States Courthouse
    40 Foley Square
    New York, NY 10007

    Re:     Iowa Pub. Emps.’ Ret. Sys. et al. v. Bank of Am. Corp. et al., No. 17-cv-6221 (KPF)

    Dear Judge Failla:

            Plaintiffs respectfully request leave, pursuant to paragraph 9(c)(ii) of this Court’s
    Individual Rules of Practice, to file the attached redacted update to the Court regarding
    Plaintiffs’ letter-motion. (ECF No. 444).

            Defendants have requested that the names of individuals mentioned in Plaintiffs’ letter-
    motion be redacted. (See, e.g., ECF Nos. 445, 452, 456.) The same reasons supporting the
    redaction of the prior filings support redacting this one.

    Respectfully submitted,
    /s/ Michael B. Eisenkraft                           /s/ Daniel L. Brockett
    Michael B. Eisenkraft                               Daniel L. Brockett
    COHEN MILSTEIN SELLERS & TOLL                       QUINN EMANUEL URQUHART &
    PLLC                                                SULLIVAN, LLP


Application GRANTED. The redacted portions of Plaintiffs' submission
(Dkt. #459) referenced above may be filed under seal, viewable only to
the parties and the Court.

The Clerk of Court is directed to terminate the motion pending at docket
entry 460.
                                                       SO ORDERED.
Date:       August 16, 2021
            New York, New York



                                                       HON. KATHERINE POLK FAILLA
                                                       UNITED STATES DISTRICT JUDGE
